     Case 2:19-cv-00219-SAB      ECF No. 62    filed 08/25/20   PageID.677 Page 1 of 3



 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 3
                                                                  Aug 25, 2020
 4
                                                                      SEAN F. MCAVOY, CLERK

 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 ANDRES SOSA SEGURA,                             No. 2:19-CV-00219-SAB
10        Plaintiff,
11        v.                                       ORDER GRANTING
12 UNITED STATES OF AMERICA,                       DEFENDANT’S MOTION TO
13        Defendant.                               COMPEL
14
15
16        Before the Court is Defendant’s Motion to Compel Responses to Written
17 Discovery and Answers to Deposition Questions, ECF No. 42. A hearing on the
18 motion was held on August 13, 2020. Plaintiff is represented by Jennifer Chung,
19 Aaron Korthuis, Arleen Fernandez, Lisa Nowlin, and Kenneth Payson. Defendant
20 was represented by John Drake and Derek Taylor.
21        Plaintiff is suing the United States, alleging that two United States Customs
22 and Border Protection (CBP) officers approached him at the bus station in Spokane
23 and detained him without probable cause because he is Latino. This case has been
24 plagued by a number of discovery disputes. The latest is Defendant’s attempt to
25 compel Plaintiff to: (1) produce records of medical treatments Plaintiff received for
26 his alleged emotional distress; (2) answer deposition questions about what Plaintiff
27 told his wife about the events at issue in this case during a phone call that was
28 made in the presence of a third party; (3) provide contact information for two close

      ORDER GRANTING DEFENDANT’S MOTION TO COMPEL ~ 1
      Case 2:19-cv-00219-SAB     ECF No. 62    filed 08/25/20   PageID.678 Page 2 of 3



 1 family members who picked Plaintiff up from the bus station and spoke to him for
 2 hours shortly after he was released; and (4) answer deposition questions about how
 3 he was instructed to use the Know Your Rights card given to him by his
 4 immigration attorney. Defendant also seeks an award of costs for Plaintiff’s second
 5 deposition.
 6        This Order memorializes the Court’s oral rulings.
 7        1. Production of Medical Records
 8        Plaintiff is ordered to produce the requested medical records. Plaintiff should
 9 request the medical records from North Idaho Community Mental Health where he
10 participated in family counseling. Plaintiff’s counsel is permitted to redact
11 anything in the records regarding Plaintiff’s children and wife, but anything in the
12 records that reflect what Plaintiff said should be provided. These documents shall
13 be deemed confidential.
14        2. Questions regarding Telephone Call with Wife
15        Plaintiff is ordered to answer questions asked by the United States about
16 what Plaintiff told his wife about the events at issue in this case during a phone call
17 that was made in the presence of his mother-in-law.
18        3. Questions about Attorney Instructions
19        Plaintiff is ordered to answer questions on what his attorney instructed him
20 about the use of the Know Your Rights card.
21        4. Procedure for Responding to the United States’ Questions
22        Defendant’s request for fees is denied because good faith arguments were
23 made by both parties. The parties are directed to confer to explore the possibility of
24 providing written testimony and/or conducting Plaintiff’s deposition remotely. The
25 parties are encouraged to make it be as efficient and inexpensive as possible.
26        Accordingly, IT IS HEREBY ORDERED:
27        1.     Defendant’s Motion to Compel Responses to Written Discovery and
28 Answers to Deposition Questions, ECF No. 42, is GRANTED.

      ORDER GRANTING DEFENDANT’S MOTION TO COMPEL ~ 2
     Case 2:19-cv-00219-SAB    ECF No. 62   filed 08/25/20   PageID.679 Page 3 of 3



 1       2.    Plaintiff’s Unopposed Motion to Withdraw Pending Motion for
 2 Protective Order Re NICMH Subpoena Without Prejudice, ECF No. 60, is
 3 GRANTED.
 4       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 5 and forward copies to counsel.
 6       DATED this 25th day of August 2020.
 7
 8
 9
10
11
                                    Stanley A. Bastian
12                         Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANT’S MOTION TO COMPEL ~ 3
